Case: 12-50113       Document: 00512152003         Page: 1     Date Filed: 02/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 22, 2013
                                     No. 12-50113
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARIA DE LA CRUZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:11-CR-791-1


Before BENAVIDES, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Maria De La Cruz was convicted of importing marijuana, possessing with
intent to distribute marijuana, using a minor to assist in avoiding detection and
apprehension of a drug operation, and making a false statement to the
Department of Homeland Security. De La Cruz was sentenced within the
advisory guidelines range to 46 months in prison on each count, to be served
concurrently, and four years of supervised release. She argues that the district



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50113     Document: 00512152003       Page: 2   Date Filed: 02/22/2013

                                   No. 12-50113

court erred in denying her request for a jury instruction on the affirmative
defense of duress.
      We review the denial of a requested jury instruction for an abuse of
discretion. United States v. Storm, 36 F.3d 1289, 1294 (5th Cir. 1994). To raise
an issue of duress for consideration by the jury, a defendant must present proof
of the following four elements: (1) that the defendant or a member of her family
“was under an unlawful and present, imminent, and impending threat of such
a nature as to induce a well-grounded apprehension of death or serious body
injury”; (2) that she “had not recklessly or negligently placed [herself] in a
situation in which it was probable that [s]he would be forced to choose the
criminal conduct”; (3) that she “had no reasonable legal alternative to violating
the law,” that is, no chance “to refuse to do the criminal act and . . . to avoid the
threatened harm”; and (4) that there was “a direct causal relationship . . .
between the criminal action taken and the avoidance of the threatened harm.”
United States v. Posada-Rios, 158 F.3d 832, 873 (5th Cir. 1998) (internal
quotation marks, modifications, and citations omitted); United States v. Liu, 960
F.2d 449, 454 (5th Cir. 1992) (noting that the defense extends to threats
involving family members).
      De La Cruz failed to introduce evidence of a sufficiently imminent threat
to her or her children’s safety or that she had no reasonable alternative to
violating the law. See Posada-Rios, 158 F.3d at 873-74. Thus, the district court
did not abuse its discretion by denying the requested jury instruction.
      AFFIRMED.




                                         2